           Case 3:20-cv-05794-BHS-TLF Document 20 Filed 03/04/21 Page 1 of 1




 1

 2

 3                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 4                                    AT TACOMA
 5
     PETER JAMES CARR,                                CASE NO. C20-5794 BHS-TLF
 6
                             Plaintiff,               ORDER ADOPTING REPORT
 7           v.                                       AND RECOMMENDATION

 8   RYAN HERRINGTON,

 9                           Defendant.

10

11           This matter comes before the Court on the Report and Recommendation (“R&R”)

12   of the Honorable Theresa L. Fricke, United States Magistrate Judge. Dkt. 18. The Court

13   having considered the R&R and the remaining record, and no objections having been

14   filed, does hereby find and order as follows:

15           (1)   The R&R is ADOPTED;

16           (2)   Plaintiff’s motion to compel Stafford Creek Corrections Center to be in

17                 compliance with the Prisoner E-filing Initiative, Dkt. 12, which is construed

18                 as a motion for preliminary injunction, is DENIED.

             Dated this 4th day of March, 2021.



                                               A
19

20

21
                                               BENJAMIN H. SETTLE
22                                             United States District Judge

23
     ORDER
24
